ON SUGGESTION OF ERROR.
Appellee has urged in his suggestion of error that our opinion in this case is in conflict with the opinion in the other recent case of Fair v. Dickerson (Miss.), 144 So. 238, 239. In the latter case, it was said: "It is true that a judgment in replevin ordinarily determines nothing more than the right of the successful party to the immediate possession of the property in question; but, when the right to possession is dependent upon title or ownership, and title or ownership is the issue upon which the decision as to the right of possession actually turns, then a judgment in replevin is as fully conclusive upon the said issue of title or ownership as would be the same determination in any other form of action or in any other court of competent jurisdiction." Applying that language, appellee says that it is true that a judgment for the plaintiff under the summary proceeding provided in section 2226 et seq., Code 1930, ordinarily determines nothing more than the right of the alleged landlord to the immediate possession of the property; yet when the right *Page 800 
to possession is dependent upon title or ownership and title or ownership is the issue upon which the right to possession has actually turned, then the judgment for the landlord is as fully conclusive upon the issue of title or ownership as would be the same determination in any other court of competent jurisdiction; and appellee shows that title as the basis of the recovery by the alleged landlord in this case was actually involved and was the essential basis upon which the landlord recovered his judgment in the summary proceeding aforesaid.
In the original consideration of this case, we had before us the opinion in Fair v. Dickerson. There is no doubt, as we see it, that the general rule in respect to the doctrine of res adjudicata is correctly stated in that case, and that it was properly applied to a judgment in replevin; because replevin is an ancient common-law remedy and procedure, belonging to the general jurisdiction of courts of law, although now to a large extent regulated by statute. The statutes on replevin plainly provide that when the value of the property exceeds two hundred dollars the writ shall be returnable to the circuit court; otherwise to the court of the proper justice of the peace.
But the statutory proceeding to obtain possession by an alleged landlord under section 2226, Code 1930, may be prosecuted before a justice of the peace without regard to the value of the lands involved. Under section 171, Const. 1890, it is ordained that "the jurisdiction of justices of the peace shall extend to causes in which the principal amount in controversy shall not exceed the sum of two hundred dollars." If then, as contended by appellee, the special statutory proceeding under section 2226, Code 1930, is one competent to finally and conclusively adjudge issues of title so as to make those issues res adjudicata, the section and those dependent upon it would be invalid, because attempting to vest in a justice of the peace a jurisdiction to finally adjudicate without *Page 801 
regard to the value of the property adjudicated upon, contrary to the constitutional limitation mentioned. In other words, if the contention of appellee that title to land may be conclusively adjudicated under section 2226, Code 1930, by a justice of the peace is maintainable, then property and the title thereto of the value of thousands of dollars in a single case may be so adjudicated by the justice of the peace; but this clearly cannot be so, under the Constitution.
The solution of the question is that the proceeding to obtain possession by the alleged landlord under section 2226, Code 1930, is not a lawsuit in the ordinary sense of that term, and is not attended by all the conclusive effects which follow a judgment in a suit or action under the general jurisdiction of a court of competent jurisdiction. It is a special proceeding in which the justice of the peace sits as a special officer, and with no further effect than to order possession. Title may be involved, but there is no adjudication of title to a conclusive effect. The proceeding is one much like the statutory proceedings by inquisition in forcible entry and detainer which is provided by statute in many of the states, under all of which, as we believe, it is held that title is not finally or conclusively adjudicated, although incidentally involved in some such cases.
We, therefore, repeat and reaffirm the sentence in our original opinion (144 So. 688, 690) in this case as follows: "Under our system of courts, the jurisdiction to make a conclusive and final adjudication of title to land rests alone with the circuit and chancery courts, and now to a limited extent with the county courts" — to which we now add that when we speak of the circuit and county courts in that sentence and in connection with the conclusive adjudication of titles to land, we refer to them in the exercise of their original jurisdiction, not when they are acting on appeal from one of these special possessory courts of a justice or justices of the peace, *Page 802 
wherein the appellate court would have only such jurisdiction as was vested in the special court from which the appeal was taken.
Suggestion of error overruled.